 

Exhibit 10.4

 

AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

 

This Amended and Restated Supplemental Executive Retirement Plan Agreement (the
“Agreement”), is made and entered into as of the 18th day of November 2015, by
and between The Farmers National Bank of Emlenton, a nationally-chartered
commercial bank located in Emlenton, Pennsylvania (the “Bank” or the “Employer”)
and William C. Marsh (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive is employed by the Employer;

 

WHEREAS, the Employer recognizes the valuable services the Executive has
performed for the Employer and wishes to encourage the Executive's continued
employment and to provide the Executive with additional incentive to achieve
corporate objectives;

 

WHEREAS, the Executive and the Employer previously entered into a supplemental
executive retirement plan agreement dated October 1, 2002, which was previously
amended on October 11, 2006 and December 4, 2007, and then amended and restated
as of May 27, 2008 and further amended on January 2, 2013 (the “Prior
Agreement”);

 

WHEREAS, the Executive and the Employer now desire to amend and restate the
Prior Agreement to (a) provide that the restrictive covenants in Section 5.4
shall be applicable following a Change in Control, (c) reduce the time period
that the restrictive covenants in Section 5.4 shall be applicable in the event
of a Separation from Service prior to a Change in Control, and (c) make certain
other changes;

 

WHEREAS, the Employer wishes to provide the terms and conditions upon which the
Employer shall pay additional retirement benefits to the Executive;

 

WHEREAS, the Employer and the Executive intend this Agreement shall at all times
be administered and interpreted in compliance with Code Section 409A; and

 

WHEREAS, the Employer intends this Agreement shall at all times be administered
and interpreted in such a manner as to constitute an unfunded nonqualified
deferred compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Executive, a member of select group of management or
highly compensated employee of the Employer, with this Agreement to be unfunded
for tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended from time to time.

 

 

 

 

NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Employer and the Executive agree as follows:

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.

 

1.2“Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.

 

1.3“Board” means the Board of Directors of the Bank as from time to time
constituted.

 

1.4“Change in Control” means a change in the ownership of the Corporation or the
Bank, a change in the effective control of the Corporation or the Bank, or a
change in the ownership of a substantial portion of the assets of the
Corporation or the Bank, in each case as provided under Section 409A of the Code
and the regulations thereunder.

 

1.5“Code” means the Internal Revenue Code of 1986, as amended.

 

1.6“Corporation” means Emclaire Financial Corp.

 

1.7“Disability” means Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank. Medical determination of Disability may be made
by either the Social Security Administration or by the provider of an accident
or health plan covering employees of the Bank. Upon the request of the Plan
Administrator, the Executive must submit proof to the Plan Administrator of the
Social Security Administration’s or the provider’s determination.

 

1.8“Early Termination” means Separation from Service before Normal Retirement
Age except when such Separation from Service occurs: (i) following disability
(ii) a Change in Control or (iii) due to death or Termination for Cause.

 

 2 

 

 

1.9“Effective Date” means October 1, 2006.

 

1.10“Normal Retirement Age” means the Executive attaining age sixty-five (65).

 

1.11“Normal Retirement Date” means the later of Normal Retirement Age or
Separation from Service.

 

1.12“Plan Administrator” means the plan administrator described in Article 8.

 

1.13“Plan Year” means each twelve (12) month period commencing on October 1 and
ending on September 30 of each year.

 

1.14“Schedule A” means the schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefits under
Articles 2 or 3.

 

1.15“Separation from Service” means the termination of the Executive’s
employment with the Bank for reasons other than death or Disability. Whether a
Separation from Service takes place is determined based on the facts and
circumstances surrounding the termination of the Executive’s employment and
whether the Bank and the Executive intended for the Executive to provide
significant services for the Bank following such termination, with such
determination to be made in accordance with Section 409A of the Code and the
regulations thereunder. A termination of employment will not be considered a
Separation from Service if:

 

(a)the Executive continues to provide services as an employee of the Bank at an
annual rate that is twenty percent (20%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or

 

(b)the Executive continues to provide services to the Bank in a capacity other
than as an employee of the Bank at an annual rate that is fifty percent (50%) or
more of the services rendered, on average, during the immediately preceding
three full calendar years of employment (or if employed less than three years,
such lesser period) and the annual remuneration for such services is fifty
percent (50%) or more of the average annual remuneration earned during the final
three full calendar years of employment (or if less, such lesser period).

 

1.16“Specified Employee” means a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Bank if any stock of the
Bank is publicly traded on an established securities market or otherwise.

 

 3 

 

 

Article 2

Distributions During Lifetime

 

2.1Normal Retirement Benefit. Upon the Normal Retirement Date, the Bank shall
distribute to the Executive the benefit described in this Section 2.1 in lieu of
any other benefit under this Article.

 



2.1.1Amount of Benefit. The annual Normal Retirement Benefit under this Section
2.1 is $78,000 (Seventy-Eight Thousand Dollars). Prior to the occurrence of any
distribution event under this Agreement, the Bank’s Board, in its sole and
absolute discretion, may increase the annual benefit under this Section 2.1. Any
increase in the annual benefit shall require the recalculation of all the
amounts on Schedule A attached hereto.

 

2.1.2Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following Separation from Service. The annual benefit shall be
distributed to the Executive for twenty (20) years.

 

2.2Early Termination Benefit. Upon Early Termination, the Bank shall distribute
to the Executive the benefit described in this Section 2.2 in lieu of any other
benefit under this Article.

 

2.2.1Amount of Benefit. The benefit under this Section 2.2 is the amount set
forth on Schedule A for the Plan Year ending prior to Separation from Service.

 

2.2.2Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing ninety (90)
days following Separation from Service. The annual benefit shall be distributed
to the Executive for five (5) years.

 

2.2.3Normal Vesting Schedule. The Executive will not be vested in any Early
Termination Benefit until the end of the fifth year after the Effective Date
(September 30, 2011) at which time the Executive will be 100% vested in the
benefit specified in Schedule A.

 

2.3Disability Benefit. If the Executive experiences a Disability prior to Normal
Retirement Age, the Bank shall distribute to the Executive the benefit described
in this Section 2.3 in lieu of any other benefit under this Article.

 

2.3.1Amount of Benefit. The annual benefit under this Section 2.3 is the
Disability Benefit set forth on Schedule A for the Plan Year ending prior to
such Disability.

 

 4 

 

 

2.3.2Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing the first day
of the month following Normal Retirement Age. The annual benefit shall be
distributed to the Executive for twenty (20) years.

 

2.4Change in Control Benefit. Upon a Change in Control, the Bank shall
distribute to the Executive the benefit described in this Section 2.4 in lieu of
any other benefit under this Article.

 

2.4.1Amount of Benefit. The benefit under this Section 2.4 is the Change in
Control Benefit set forth on Schedule A for the Plan Year ending prior to Change
in Control.

 

2.4.2Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in a lump sum ninety (90) days following the Change in Control.

 

2.5Restriction on Timing of Distribution.  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service under such procedures as established by the Bank in
accordance with Section 409A of the Code, benefit distributions that are made
upon Separation from Service may not commence earlier than six (6) months after
the date of such Separation from Service. Therefore, in the event this Section
2.5 is applicable to the Executive, any distribution which would otherwise be
paid to the Executive within the first six months following the Separation from
Service shall be accumulated and paid to the Executive in a lump sum on the
first day of the seventh month following the Separation from Service. All
subsequent distributions shall be paid in the manner specified.

 

2.6Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any portion of the amount accrued by the Bank with respect to the
Bank’s obligations hereunder into the Executive’s income as a result of the
failure of this non-qualified deferred compensation plan to comply with the
requirements of Section 409A of the Code, to the extent such tax liability can
be covered by the vested amount accrued by the Bank with respect to the Bank’s
obligations hereunder, a distribution shall be made as soon as is
administratively practicable following the discovery of the plan failure.

 

2.7Change in Form or Timing of Distributions.  For distribution of benefits
under this Article 2, the Executive and the Bank may, subject to the terms of
Section 8.1, amend the Agreement to delay the timing or change the form of
distributions.  Any such amendment:

 

(a)may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

 5 

 

 

(b)must, for benefits distributable under Section 2.3, be made at least twelve
(12) months prior to the first scheduled distribution;

(c)must, for benefits distributable under Sections 2.1, 2.2 and 2.4 delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

(d)must take effect not less than twelve (12) months after the amendment is
made.

 

Article 3

Distribution at Death

 

3.1Death During Active Service. If the Executive dies while in the active
service of the Bank, the Bank shall distribute to the Beneficiary the benefit
described in this Section 3.1. This benefit shall be distributed in lieu of the
benefits under Article 2.

 

3.1.1Amount of Benefit. The annual benefit under this Section 3.1 is the Normal
Retirement Benefit described in Section 2.1.1.

 

3.1.2Distribution of Benefit. The Bank shall distribute the annual benefit to
the Beneficiary in twelve (12) equal monthly installments for twenty (20) years
commencing ninety days (90) following the Executive’s death.

 

3.2Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts that would have been
distributed to the Executive had the Executive survived.

 

3.3Death After Separation from Service But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Bank shall distribute to the Beneficiary the same benefits and at the same times
that the Executive was entitled to prior to death.

 

Article 4

Beneficiaries

 

4.1Beneficiary. The Executives shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.

 

 6 

 

 

4.2Beneficiary Designation: Change. The Executives shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive's beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.

 

4.3Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, the benefits shall be made to the personal representative
of the Executive's estate.

 

4.5Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Executive’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Agreement for such distribution amount.

 

Article 5

General Limitations

 

5.1Excess Parachute or Golden Parachute Payment. If the payments and benefits
pursuant to this Agreement, either alone or together with other payments and
benefits which the Executive has the right to receive from the Bank, would
constitute a “parachute payment” under Section 280G of the Code, the payments
and benefits pursuant to this Agreement shall be reduced, in the manner
determined by the Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits under this
Agreement being non-deductible to the Bank pursuant to Section 280G of the Code
and subject to the excise tax imposed under Section 4999 of the Code.

 

 7 

 

 

5.2Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Participant shall forfeit any right to a benefit under this
Agreement, if the Bank terminate the Participant’s employment for cause.
Termination of the Participant’s employment for “Cause” shall mean termination
because of any of the following acts or circumstances: gross negligence or gross
neglect of duties to the Employer; conviction of a felony or of a gross
misdemeanor involving moral turpitude in connection with the Executive's
employment with the Employer; fraud, disloyalty, dishonesty or willful violation
of any law or significant Employer policy committed in connection with the
Executive's employment and resulting in a material adverse effect on the
Employer; or the Executive becoming subject to any final removal or prohibition
order issued by an appropriate federal banking agency pursuant to Section 8(e)
of the Federal Deposit Insurance Act.

 

5.3Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.

 

5.4Competition after Separation from Service. The Executive shall forfeit his
right to any further benefits if the Executive, without the prior written
consent of the Bank, violates any one of the following described restrictive
covenants.

 

5.4.1Non-compete Provision. During (y) the period that the Executive is employed
by the Employer, and (z) the period of three years following the Executive’s
Separation from Service if such event occurs prior to a Change in Control, the
Executive shall not, directly or indirectly, either as an individual or as a
proprietor, stockholder, partner, officer, director, employee, agent, consultant
or independent contractor of any individual, partnership, corporation or other
entity (excluding an ownership interest of three percent (3%) or less in the
stock of a publicly-traded company):

 

(i)become employed by, participate in, or become connected in any manner with
the ownership, management, operation or control of any bank, savings and loan or
other similar financial institution if the Executive’s responsibilities will
include providing banking or other financial services within twenty-five (25)
miles of any office maintained by the Bank as of the date of the termination of
the Executive’s employment; provided that the foregoing shall not prevent the
Executive from owning for passive investment purposes less than five percent
(5%) of the publicly traded voting securities of any company engaged in the
banking, financial services, insurance, brokerage or other business similar to
or competitive with the Employers (so long as the Executive has no power to
manage, operate, advise, consult with or control the competing enterprise and no
power, alone or in conjunction with other affiliated parties, to select a
director, manager, general partner, or similar governing official of the
competing enterprise other than in connection with the normal and customary
voting powers afforded the Executive in connection with any permissible equity
ownership);

 

 8 

 

 

(ii)participate in any way in hiring or otherwise engaging, or assisting any
other person or entity in hiring or otherwise engaging, on a temporary,
part-time or permanent basis, any individual who was employed by the Bank as of
the date of termination of the Executive’s employment (excluding those employees
whose employment is terminated by the Employer);

 

(iii)assist, advise, or serve in any capacity with, representative or otherwise,
any third party in any action against the Bank or transaction involving the
Bank; or

 

(iv)sell, offer to sell, provide banking or other financial services, assist any
other person in selling or providing banking or other financial services, or
solicit or otherwise compete for (whether by mail, telephone, personal meeting
or any other means, excluding general solicitations of the public that are not
based in whole or in part on any list of customers of the Employer or any of its
affiliates or successors), either directly or indirectly, any orders, contract,
or accounts for services of a kind or nature like or substantially similar to
the financial services performed or financial products sold by the Bank (the
preceding hereinafter referred to as “Services”), to or from any person or
entity from whom the Executive or the Bank, to the knowledge of the Executive
provided banking or other financial services, sold, offered to sell or solicited
orders, contracts or accounts for Services during the three (3) year period
immediately prior to the termination of the Executive’s employment; or

 

(v)divulge, disclose, or communicate to others in any manner whatsoever, any
confidential information of the Bank, to the knowledge of the Executive,
including, but not limited to, the names and addresses of customers or
prospective customers, of the Bank, as they may have existed from time to time,
of work performed or services rendered for any customer, any method and/or
procedures relating to projects or other work developed for the Bank, earnings
or other information concerning the Bank. The restrictions contained in this
subparagraph (v) apply to all information regarding the Bank, regardless of the
source that provided or compiled such information. Notwithstanding anything to
the contrary, all information referred to herein shall not be disclosed unless
and until it becomes known to the general public from sources other than the
Executive.

 

 9 

 

 

5.4.2Judicial Remedies. In the event of a breach or threatened breach by the
Executive of any provision of these restrictions, the Executive recognizes the
substantial and immediate harm that a breach or threatened breach will impose
upon the Bank, and further recognizes that in such event monetary damages may be
inadequate to fully protect the Bank. Accordingly, in the event of a breach or
threatened breach of these restrictions, the Executive consents to the Bank’s
entitlement to such ex parte, preliminary, interlocutory, temporary or permanent
injunctive, or any other equitable relief, protecting and fully enforcing the
Bank’s rights hereunder and preventing the Executive from further breaching any
of his obligations set forth herein. The Executive expressly waives any
requirement, based on any statute, rule of procedure, or other source, that the
Bank post a bond as a condition of obtaining any of the above-described
remedies. Nothing herein shall be construed as prohibiting the Bank from
pursuing any other remedies available to the Bank at law or in equity for such
breach or threatened breach, including the recovery of damages from the
Executive. The Executive expressly acknowledges and agrees that: (i) the
restrictions set forth in Section 5.4.1 hereof are reasonable, in terms of
scope, duration, geographic area, and otherwise, (ii) the protections afforded
the Bank in Section 5.4.1 hereof are necessary to protect its legitimate
business interest, (iii) the restrictions set forth in Section 5.4.1 hereof will
not be materially adverse to the Executive’s employment with the Bank, and (iv)
his agreement to observe such restrictions forms a material part of the
consideration for this Agreement.

 

5.4.3Overbreadth of Restrictive Covenant. It is the intention of the parties
that if any restrictive covenant in this Agreement is determined by a court of
competent jurisdiction to be overly broad, then the court should enforce such
restrictive covenant to the maximum extent permitted under the law as to area,
breadth and duration.

 

5.4.4Change in Control. The non-compete detailed in Section 5.4.1 hereof shall
not be enforceable following a Change in Control.

 

Article 6

Claims And Review Procedures

 

6.1Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

 10 

 

 

6.1.1Initiation – Written Claim. The claimant initiates a claim by submitting to
the Plan Administrator a written claim for the benefits. If such a claim relates
to the contents of a notice received by the claimant, the claim must be made
within sixty (60) days after such notice was received by the claimant. All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the claimant.

 

6.1.2Timing of Plan Administrator Response. The Plan Administrator shall respond
to such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

 

6.1.3Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

(a)The specific reasons for the denial;

(b)A reference to the specific provisions of the Agreement on which the denial
is based;

(c)A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

(d)An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

(e)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

6.2Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

6.2.1Initiation – Written Request. To initiate the review, the claimant, within
sixty (60) days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

6.2.2Additional Submissions – Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

 11 

 

 

6.2.3Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

6.2.4Timing of Plan Administrator Response. The Plan Administrator shall respond
in writing to such claimant within sixty (60) days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional sixty (60) days by notifying the
claimant in writing, prior to the end of the initial sixty (60) day period that
an additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.

 

6.2.5Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

(a)The specific reasons for the denial;

(b)A reference to the specific provisions of the Agreement on which the denial
is based;

(c)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(d)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

Article 7

Amendments and Termination

 

7.1Amendments. This Agreement may be amended only by a written agreement signed
by the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative or tax law, including without
limitation Section 409A of the Code and any and all regulations and guidance
promulgated thereunder.

 

7.2Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Bank and the Executive. The benefit shall be the
amount the Bank has accrued with respect to the Bank’s obligations hereunder as
of the date the Agreement is terminated. Except as provided in Section 7.3, the
termination of this Agreement shall not cause a distribution of benefits under
this Agreement. Rather, upon such termination benefit distributions will be made
at the earliest distribution event permitted under Article 2 or Article 3.

 

 12 

 

 

7.3Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 7.2, if the Bank terminates this Agreement in any of the
following circumstances, in each case in accordance with Section 409A of the
Code and Treasury Regulation §1.409A-3(j)(4)(ix):

 

(a)Within thirty (30) days before, or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve (12)
months following such termination of the Agreement and further provided that
all of the Bank's arrangements which would be aggregated with this Agreement
pursuant to Treasury Regulation §1.409A-1(c)(2) are also terminated so the
Executive and all participants in the aggregated arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within twelve (12) months of the termination of the arrangements;

 

(b)Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Executive's gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

(c)Upon the Bank’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulation §1.409A-1(c) if
the Executive participated in such arrangements (“Similar Arrangements”),
provided that (i) the termination and liquidation does not occur proximate to a
downturn in the financial health of the Bank, (ii) all termination distributions
are made no earlier than twelve (12) months and no later than twenty-four (24)
months following such termination, and (iii) the Bank does not adopt any new
arrangement that would be a Similar Arrangement for a minimum of three (3) years
following the date the Bank takes all necessary action to irrevocably terminate
and liquidate the Agreement;

 

the Bank may distribute the amount accrued by the Bank with respect to its
obligations hereunder, determined as of the date of the termination of the
Agreement, to the Executive in a lump sum subject to the above terms.

 

Article 8

Administration of Agreement

 

8.1Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement to the extent the exercise of such discretion
and authority does not conflict with Section 409A of the Code and regulations
thereunder.

 

 13 

 

 

8.2Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 

8.3Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.

 

8.4Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

 

8.5Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the Disability, death or
Separation from Service of the Executive, and such other pertinent information
as the Plan Administrator may reasonably require.

 

8.6Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

 

Article 9

Miscellaneous

 

9.1Binding Effect. This Agreement shall bind the Executive and the Bank, and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank,
nor does it interfere with the Bank's right to discharge the Executive. It also
does not require the Executive to remain an employee nor interfere with the
Executive's right to terminate employment at any time.

 

9.3Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

 14 

 

 

9.4Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Section
409A of the Code and regulations thereunder, from the benefits provided under
this Agreement. The Executive acknowledges that the Bank’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies). Further, the Bank shall satisfy all applicable reporting
requirements, including those under Section 409A of the Code and regulations
thereunder.

 

9.5Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the Commonwealth of Pennsylvania, except to the extent preempted by
the laws of the United States of America.



 

9.6Unfunded Arrangement. The Executive and the Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to distribute such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive's life or other informal funding asset
is a general asset of the Bank to which the Executive and Beneficiary have no
preferred or secured claim.

 

9.7Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.

 

9.8Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.

 

9.9Right of Offset. The Bank shall have the right to offset the benefits against
any unpaid obligation the Executive may have with the Bank.

 

9.10Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.11Alternative Action. In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by this Agreement, the Bank
or Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank, provided that such alternative acts do not violate
Section 409A of the Code.

 

 15 

 

 

9.12Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.

 

9.13Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 

9.14Couterparts. This Agreement may be executed in one or more counterparts,
each off which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



 

9.15Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

Secretary The Farmers National Bank of Emlenton 612 Main Street Emlenton, PA
16373

 

9.16Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

 

9.17Deduction Limitation on Benefit Payments. If the Bank reasonably anticipates
that the Bank’s deduction with respect to any distribution under this Agreement
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Bank to ensure that the entire amount of any
distribution from this Agreement is deductible, the Bank may delay payment of
any amount that would otherwise be distributed under this Agreement. The delayed
amounts shall be distributed to the Executive (or the Beneficiary in the event
of the Executive's death) at the earliest date the Bank reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m).

 

 16 

 

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

Executive:   BANK:           The Farmers National Bank of Emlenton        
/s/William C. Marsh   By: /s/Robert L. Hunter William C. Marsh           Title:
Chairman, Human Resources Committee

 

By execution hereof, Emclaire Financial Corp. consents to and agrees to be bound
by the terms and conditions of this agreement.

 

Attest:   Corporation:           Emclaire Financial Corp.         /s/Linda L.
Bartley   By: /s/Robert L. Hunter             Title: Chairman , Human Resources
Committee

 

 17 

 

 

The Farmers National Bank of Emlenton

Supplemental Executive Retirement Plan Agreement

BENEFICIARY DESIGNATION FORM



 

 

{ }New Designation

{ }Change in Designation

 

I, William C. Marsh, designate the following as Beneficiary under the Agreement:

 

Primary:             %                       %                 Contingent:      
      %                       %        

 

Notes:

·Please PRINT CLEARLY or TYPE the names of the beneficiaries.

·To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

·To name your estate as Beneficiary, please write “Estate of [your name]”.

·Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.

 

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

 

Name: William C. Marsh             Signature:
______________________________________ Date: _______

 

Received by the Plan Administrator this ________ day of ___________________,
201_         By: _________________________________             Title:
_________________________________    

 

 1 

 

 





The Farmers National Bank of Emlenton

Supplemental Executive Retirement Plan Agreement

 

Schedule A

 

    Early Termination   Disability   Change on Control   Pre-retirement Death
Benefit     Payable At Separation
from Service   Payable Upon Normal
Retirement Age   Payable At Separation
from Service       Values as of   Vesting   5-Year Annual
Benefit   Vesting   20-Year Annual
Benefit   Vesting   Lump Sum
Benefit   20-Year Annual Benefit   1/1/2013    100%   18,612    100%   23,332 1 
 100%   425,119   78,000   9/30/2013    100%   24,080    100%   25,479    100% 
 440,506    78,000   9/30/2014    100%   31,680    100%   28,206    100% 
 461,891    78,000   9/30/2015    100%   39,648    100%   30,749    100% 
 484,315    78,000   9/30/2016    100%   48,004    100%   33,120    100% 
 507,828    78,000   9/30/2017    100%   56,765    100%   37,085    100% 
 532,482    78,000   9/30/2018    100%   65,952    100%   41,093    100% 
 558,332    78,000   9/30/2019    100%   75,584    100%   44,916    100% 
 585,438    78,000   9/30/2020    100%   85,685    100%   48,555    100% 
 613,860    78,000   9/30/2021    100%   96,275    100%   52,033    100% 
 643,662    78,000   9/30/2022    100%   107,380    100%   55,349    100% 
 674,910    78,000   9/30/2023    100%   119,024    100%   58,512    100% 
 707,676    78,000   9/30/2024    100%   131,233    100%   61,521    100% 
 742,032    78,000   9/30/2025    100%   144,035    100%   64,398    100% 
 778,056    78,000   9/30/2026    100%   157,458    100%   67,143   100% 
 815,829    78,000   9/30/2027    100%   171,533    100%   69,760    100% 
 855,436    78,000   9/30/2028    100%   186,291    100%   72,247    100% 
 896,965    78,000   9/30/2029    100%   201,766    100%   74,628    100% 
 940,511    78,000   9/30/2030    100%   217,992    100%   76,899    100% 
 986,171    78,000   3/31/2031    100%   226,398   100%   78,000    100% 
 1,009,825    78,000 

 



* All annual benefit amount will be distributed in 12 equal monthly payments.

1 Greater of Disability Annual benefit from current Schedule A assuming 7.00%
discount rate or current Annual Disability Benefit using 4.75% Discount Rate.



 



 1 

